Exhibit 10.14

LOGO [g41983g69e42.jpg]

MARK E. STIPE

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made effective as of October 1,
2008, between OMNI Energy Services Corp., a Louisiana corporation (“OMNI”) and
Mark E. Stipe, a resident of Lafayette, LA (“Employee”). In order to protect the
goodwill of OMNI and in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

1. Employment. OMNI hereby agrees to employ Employee and Employee hereby agrees
to work for OMNI as General Counsel or such other salaried, executive position
as OMNI and Employee shall mutually agree upon. So long as Employee is employed
by OMNI, Employee shall devote Employee’s skill, energy and substantially all of
his business-related efforts to the faithful discharge of Employee’s duties as a
salaried, exempt employee of OMNI. In providing services hereunder, Employee
shall comply with and follow all directives, policies, standards and regulations
from time to time established by the Board of Directors of OMNI.

2. Term of Employment. Employee’s employment by OMNI pursuant to this Agreement
shall continue in effect until December 31, 2011 (the “Initial Period”), which
shall be automatically extended for additional, successive one year periods (the
“Additional Periods”) commencing on January 1, 2012, unless either party gives
notice of non-renewal as provided for in Section 6(d) or otherwise terminates
this Agreement in accordance with the other provisions of Section 6.

3. Representations and Warranties. Employee represents and warrants that
Employee is under no contractual or other restrictions or obligations that will
limit Employee’s activities on behalf of OMNI or will prohibit or limit the
disclosure or use by Employee of any information which directly or indirectly
relates to the business of OMNI or the services to be rendered by Employee under
this Agreement.

4. Compensation. Subject to the provisions of Section 6, Employee will be
entitled to the compensation and benefits set forth in this Section 4.

(a) During the Initial Period, OMNI shall pay Employee an Annual Base Salary,
payable bi-weekly, in equal bi-weekly installments at a rate equal to
$180,000.00 per year. Employee’s Annual Base Salary will be reviewed annually in
the second quarter of each fiscal year of Employee’s employment hereunder,
commencing in the second quarter of fiscal year 2009.

(b) Employee shall be eligible to receive an annual bonus. For 2008, the bonus
will be at the sole discretion of the Board of Directors. Bonus criteria and
goals for subsequent years will be developed by the Company CEO, approved by the
OMNI Board of Directors, and presented to Employee before April 1st of each
bonus year. If a bonus is awarded by the Board, it will be paid following the
closing of the books and records of OMNI for the calendar year, but not later
than April 1 of the following calendar year.



--------------------------------------------------------------------------------

(c) All payments of salary and other compensation to Employee shall be made
after deduction of any taxes required to be withheld with respect thereto under
applicable federal and state laws.

5. Fringe Benefits; Expenses.

(a) During his Term of Employment, Employee shall be entitled to participate in
all employee benefit plans sponsored by OMNI and made available for salaried,
exempt employees, including sick leave and disability leave, health insurance
and 401(k) plans.

(b) OMNI will reimburse Employee for all reasonable business expenses incurred
by Employee in the scope of Employee’s employment; provided, however, that
Employee must file expense reports with respect to such expenses and otherwise
comply with OMNI’s policies.

(c) Employee shall be entitled to three (3) weeks paid vacation during each
calendar year (prorated for any partial year) and to paid holidays and other
paid leave set forth in and in accordance with OMNI’s policies in effect for
other salaried, exempt employees. Any vacation not used during a calendar year
may not be used during any subsequent period. Employee shall be compensated for
any unused vacation upon termination of this Agreement for any reason.

(d) Upon execution of this Agreement, Employee shall be granted non-qualified
options to purchase 20,000 shares of OMNI Common Stock, pursuant to the Seventh
Amended and Restated OMNI Energy Services Corp. Stock Incentive Plan (the
“Plan”). The 20,000 options shall vest as follows: 1,666 at the close of each
Quarter in the Initial Period beginning on December 31, 2008, through
September 30, 2010, and 1,668 beginning on December 31, 2010, through
September 30, 2011. The exercise price per share shall be the Fair Market Value
of a share of common stock on the date this Agreement is executed. All options
granted hereunder shall vest immediately upon termination by OMNI without cause
(see Section 6(a) hereof), and upon a Change of Control as defined in
Section 10.11(A) of the Plan. The Options may be exercised as provided in
Section 6.4 of the Plan. All options granted hereunder shall expire 10 years
after the date of grant, provided however that all options must be exercised
within ninety (90) days of termination of Employment for whatever reason.

(e) Employee shall be eligible to participate in the OMNI Long Term Incentive
Compensation Plan beginning October 1, 2008.

(f) Employee shall be entitled to $750 per month car allowance.

6. Termination or Non-Renewal of Employment.

(a) Termination by OMNI Without Cause. OMNI may terminate Employee’s employment
at any time during the term of this Agreement Without Cause by delivery of
thirty (30) days prior written notice to Employee. After such termination of
employment, OMNI shall

 

2



--------------------------------------------------------------------------------

pay: (i) the Annual Base Salary then in effect in semi-monthly payments and in
accordance with OMNI’s normal payroll practices for the remainder of the
contract period or twelve months, whichever is less, and (ii) vacation pay
earned but not taken to the date of such termination. If an annual bonus is
awarded pursuant to Section 4(b) hereof, it shall be prorated through the date
of termination and paid in accordance with Section 4(b). Upon termination of
Employee’s employment, Employee shall be deemed to have resigned from all
offices, directorships, and committee positions then held with OMNI or any
Affiliate. Upon termination of Employee’s employment, all options granted
hereunder shall vest immediately.

(b) Termination by Employee. Employee may terminate his employment at any time
during the term of this Agreement by obtaining the concurrence of OMNI, and by
delivery of thirty (30) days prior written notice by Employee to OMNI. Promptly
after such termination of employment, OMNI shall pay to Employee an amount equal
to the sum of: (i) Employee’s earned but unpaid Annual Base Salary through the
date of termination of employment at the rate in effect at the time of
termination and (ii) pay for vacation earned but not used through the date of
termination. If an annual bonus is awarded pursuant to Section 4(b) hereof, it
shall be prorated through the date of termination and paid in accordance with
Section 4(b). Upon termination of Employee’s employment, Employee shall be
deemed to have resigned from all offices, directorships, and committee positions
then held with OMNI or any Affiliate.

(c) Termination for Cause. If OMNI terminates Employee’s employment for Cause
(by delivering written notice of termination setting forth the event or events
constituting Cause and the effective date of such termination) the payments due
to Employee shall be limited to the amounts described in Section 6(b)(i) and
(ii). Upon termination of Employee’s employment, Employee shall be deemed to
have resigned from all offices, directorships, and committee positions then held
with OMNI or any affiliate.

(d) Non-Renewal of Employment. Either OMNI or Employee may elect not to renew
Employee’s employment hereunder at the end of the Initial Period, or at the end
of any Additional Period thereafter, by delivery of sixty (60) calendar days
prior written notice. At the expiration of the employment term, OMNI shall pay
to Employee an amount equal to the sum of: (i) Employee’s earned but unpaid
Annual Base Salary through the date of termination of employment at the rate
then in effect, and (ii) pay for vacation earned but not used through the date
of termination. If an annual bonus is awarded pursuant to Section 4(b) hereof,
it shall be prorated through the date of termination and paid in accordance with
Section 4(b). Upon termination of Employee’s employment hereunder, Employee
shall be deemed to have resigned from all offices, directorships, and committee
positions then held with OMNI or any affiliate.

(e) Waiver of Claims. In the event this Agreement is terminated by OMNI without
Cause, Employee agrees to accept, in full settlement of any and all claims,
losses, damages and other demands that Employee may have arising out of such
termination or non-renewal, as liquidated damages and not as a penalty, the
payments and benefits set forth in this Agreement. Employee hereby waives any
and all rights Employee may have to bring any cause of action or proceeding
contesting any such termination or non-renewal, provided, however, that such
waiver shall not be deemed to affect Employee’s rights to enforce any other
obligations of OMNI unrelated to employment. Under no circumstances shall
Employee be entitled to any compensation or confirmation of any benefits under
this Agreement for any period of time following Employee’s date of termination
if Employee’s termination is for Cause.

 

3



--------------------------------------------------------------------------------

(f) Death. If Employee dies during his employment by OMNI under this Agreement,
(i) the Employee’s employment will terminate on the date of his death, (ii) OMNI
will pay to Employee’s estate the remainder of Employee’s Annual Base Salary at
the rate then in effect and any accrued incentive bonus through the end of the
twelfth (12th) calendar month following the month in which such death occurred,
and (iii) Employee’s estate shall be entitled to all rights and benefits that
Employee may have under the terms of OMNI’s Employee Benefit Plans.

(g) Change in Control. Notwithstanding the provisions of Section 6(a), in the
event of (i) OMNI’s merger, sale of substantially all assets, or a similar
change in control, and (ii) Employee’s employment with the Company terminates
under Section 6(a) of this Agreement, OMNI will pay to Employee (i) in one lump
sum the equivalent of twelve month’s of Employee’s Annual Base Salary at the
rate then in effect within thirty (30) days of the date of termination, and
(ii) any accrued incentive bonus to be paid following the closing of the books
and records of OMNI for the calendar year, but not later than April 1 of the
following calendar year.

7. Non-solicitation. During Employee’s employment with OMNI or any of its
Affiliates and thereafter during the Restricted Period, whether on his own
behalf or on behalf of any other Person, Employee will not (A) solicit, employ,
or otherwise engage as an employee, independent contractor, or otherwise, any
Person who is an employee of OMNI or any of its Affiliates or in any manner
induce or attempt to induce any employee of OMNI and any such Affiliate to
terminate his employment with OMNI or such Affiliate or (B) interfere with
OMNI’s or any of its Affiliate’s relationship with any Person, including any
Person who at any time during the Employee’s employment with OMNI was an
employee, contractor, supplier, or customer of OMNI or any such Affiliate.

8. Confidential Information; Business Opportunity. During the term of Employee’s
employment hereunder, and for five (5) years after Employee’s termination of
employment, Employee shall not use or disclose, without the prior written
consent of OMNI, Confidential Information (as defined in Exhibit A attached
hereto) relating to OMNI or any of its Affiliates, and upon termination of
Employee’s employment will return to OMNI all written materials in Employee’s
possession embodying such Confidential Information. Employee will promptly
disclose to OMNI all Confidential Information, as well as any domestic business
opportunity related to OMNI which comes to Employee’s attention during the term
of Employee’s employment with OMNI. Employee will not take advantage of or
divert any such business opportunity for the benefit of Employee or any other
Person (as defined in Exhibit A attached hereto) without the prior written
consent of OMNI. Employee agrees that the remedy at law for any breach by
Employee of this Section 7 will be inadequate and that OMNI shall also be
entitled to injunctive relief.

 

4



--------------------------------------------------------------------------------

9. Intellectual Property.

(a) To the extent they relate to, or result from, directly or indirectly, the
actual or anticipated operations of OMNI or any of its Affiliates, Employee
hereby agrees that all patents, trademarks, copyrights, trade secrets, and other
intellectual property rights, all inventions, whether or not patentable, and any
product, drawing, design, recording, writing, literary work or other author’s
work, in any other tangible form developed in whole or in part by Employee
during the term of this Agreement, or otherwise developed, purchased or acquired
by OMNI or any of its Affiliates, shall be the exclusive property of OMNI or
such Affiliate, as the case may be (“Intellectual Property”).

(b) Employee will hold all Intellectual Property in trust for OMNI and will
deliver all Intellectual Property in Employee’s possession or control to OMNI
upon request and, in any event, at the end of Employee’s employment with OMNI.

(c) Employee shall assign to OMNI all property rights that Employee may now or
hereafter have in the Intellectual Property. Employee shall take such action,
including, but not limited to, the execution, acknowledgment, delivery and
assistance in preparation of documents, and the giving of testimony, as may be
requested by OMNI to evidence, transfer, vest or confirm OMNI’s right, title and
interest in the Intellectual Property.

(d) Employee will not contest the validity of any invention, any copyright, any
patent, or any trademark registration owned by or vesting in OMNI or any of its
Affiliates under this Agreement.

10. Arbitration. Any controversy or claim arising out of or relating to this
Agreement shall be submitted to and settled by arbitration administered by the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes and judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. This provision shall
not preclude either party from seeking injunctive relief from a court of
competent jurisdiction to enforce the provisions of paragraphs 7, 8, or 9 of
this Agreement.

11. Definitions. As used in this Agreement, the terms defined in Exhibit A have
the meanings assigned to such terms in such exhibit.

12. Notices. All notices, requests, demands and other communications required by
or permitted under this Agreement shall be in writing and shall be sufficiently
delivered if delivered by hand, by courier service, or sent by registered or
certified mail, postage prepaid, to the parties at their respective addresses
listed below:

 

  (a) If to Employee:

 

       Mark E. Stipe

       104 Farmington

       Lafayette, LA 70503

 

5



--------------------------------------------------------------------------------

  (b) If to OMNI:

 

       OMNI Energy Services Corp.

       P.O. Box 3761

       Lafayette, LA 70502-3761

       Attention: President

Any party may change such party’s address by furnishing notice to the other
party in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

13. Assignment. This Agreement is personal to Employee, and Employee shall not
assign any of Employee’s rights or delegate any of Employee’s duties hereunder
without the prior written consent of OMNI. OMNI shall have the right to assign
this Agreement to a successor in interest in connection with a merger, sale of
substantially all assets, or the like; provided however, that an assignment of
this Agreement to an entity with operations, products or services outside of the
industries in which OMNI is then active shall not be deemed to expand the scope
of Employee’s covenant not to compete with such operations, products or services
without Employee’s written consent. OMNI shall require any Person who is the
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization, or otherwise) to all or substantially all of the business and/or
assets of OMNI to expressly assume and agree to perform, by a written agreement,
all of the obligations of OMNI under this Agreement.

14. Survival. The provisions of this Agreement shall survive the termination of
Employee’s employment hereunder in accordance with their terms.

15. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Louisiana without regard
to the choice-of-law principles thereof.

16. Choice of Forum; Consent to Jurisdiction. Subject to paragraph 10, any suit,
action or proceeding arising with respect to the validity, construction,
enforcement or interpretation of this Agreement, and all issues relating in any
manner thereto, shall be brought in the United States District Court for the
Western District of Louisiana, Lafayette Division, or in the event that federal
jurisdiction does not pertain, in the state courts of the State of Louisiana in
Lafayette Parish. Each of the parties hereto hereby submits and consents to the
jurisdiction of such courts for the purpose of any such suit, action or
proceeding and hereby irrevocably waives (a) any objection which any of them may
now or hereafter have to the placing of venue in such courts, and (b) any claim
that any such suit, action or proceeding brought in such court has been brought
in an inconvenient forum.

17. Binding Upon Successors. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

18. Entire Agreement. This Agreement constitutes the entire agreement between
OMNI and Employee with respect to the terms of employment of Employee by OMNI
and supersedes all prior agreements and understandings, whether written or oral,
between them concerning such terms of employment.

 

6



--------------------------------------------------------------------------------

19. Amendments and Waivers. This Agreement may be amended, modified or
supplemented, and any obligation hereunder may be waived, only by a written
instrument executed by the parties hereto. The waiver by either party of a
breach of any provision of this Agreement shall not operate as a waiver of any
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver hereof,
nor shall any single or partial exercise of any such right or remedy by such
party preclude any other or further exercise thereof or the exercise of any
other right or remedy.

20. Cumulative Rights and Remedies. All rights and remedies hereunder are
cumulative and are in addition to all other rights and remedies provided by law,
agreement or otherwise. Employee’s obligations to OMNI and OMNI’s rights and
remedies hereunder are in addition to all other obligations of Employee and
rights and remedies of OMNI created pursuant to any other agreement and to
applicable law.

21. Construction. Each party to this Agreement has had the opportunity to review
this Agreement with legal counsel. This Agreement shall not be construed or
interpreted against any party on the basis that such party drafted or authored a
particular provision, parts of or the entirety of this Agreement.

22. Severability. In the event that any provision or provisions of this
Agreement are held to be invalid, illegal or unenforceable by any court of law
or otherwise, the remaining provisions of this Agreement shall nevertheless
continue to be valid, legal and enforceable as though the invalid or
unenforceable parts had not been included therein. In addition, in such event
the parties hereto shall negotiate in good faith to modify this Agreement so as
to affect the original intent of the parties as closely as possible with respect
to those provisions which were held to be invalid, illegal or unenforceable.

24. Attorneys’ Fees and Costs. If any action at law or in equity is brought to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which it may be entitled.

25. Management/Employment Agreements. By execution hereof, Employee represents
and warrants that he has no current employment agreements, management agreements
or consulting agreements with any third party.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, OMNI and Employee have executed this Agreement on the date
first above written.

 

COMPANY:

 

OMNI Energy Services Corp.

By:  

/s/ Brian Recatto

Name:   Brian Recatto Title:   President EMPLOYEE:

/s/ Mark E. Stipe

Mark E. Stipe

 

8



--------------------------------------------------------------------------------

LOGO [g41983g69e42.jpg]

EXHIBIT “A”

DEFINITIONS

“Annual Base Salary” means the salary of Employee in effect at the relevant time
determined in accordance with Section 4(a) hereof.

“Affiliate” means, with respect to any Person, each other Person who controls,
is controlled by, or is under common control with the Person specified.

“Cause” when used in connection with the termination of employment with OMNI,
means the termination of Employee’s employment by OMNI by reason of: (i) the
conviction of, the indictment for (or its procedural equivalent), or the
entering of a guilty plea or plea of no contest with respect to, any felony, the
equivalent thereof, or any crime or offense causing harm to OMNI or any of its
Affiliates (whether or not for personal gain) or involving acts of theft, fraud,
embezzlement, moral turpitude or similar conduct; (ii) the commission (or
attempted commission) by Employee of an act of fraud upon OMNI or any of its
Affiliates; (iii) the misuse or diversion (or attempted misuse or diversion) of
OMNI’s or any of its Affiliates’ funds or property; (iv) fraudulent or willful
and material misrepresentation or concealment on any written report submitted to
OMNI or any of its Affiliates; (v) misconduct, failure by Employee to adhere to
any written policy of OMNI or any of its Affiliates, breach of this Agreement,
or failure to perform material duties assigned to Employee hereunder or the
habitual neglect thereof, in each case described in this clause (v), after
reasonable written notice and opportunity to cure has been given by OMNI;
(vi) the appropriation (or attempted appropriation) of a material business
opportunity of OMNI or any of its Affiliates, including attempting to secure or
securing personal profit in connection with any transaction entered into on
behalf of OMNI or any of its Affiliates; (vii) the engagement by Employee in any
conflict of interest with OMNI or any of its Affiliates (except as provided in
Section 7(b) of this Agreement) without compliance with OMNI’s conflict of
interest policy, if any, then in effect; (viii) the engagement by Employee,
without the prior written approval of the Board of Directors of OMNI, in any
activity or venture which competes with the domestic business of OMNI or any of
its Affiliates; (ix) the engagement in any behavior or conduct which would
constitute a material violation of the provisions of OMNI’s insider trading
policy or business ethics policy, if any, then in effect; or (x) the engagement
in any behavior or conduct which, in the judgment of the Board of Directors, is
detrimental to or harms the business or reputation of OMNI or any of its
Affiliates, after reasonable notice and opportunity to cure has been given by
OMNI; or (xi) the engagement by or acceptance of employment with another company
or entity.

“Confidential Information” includes information conveyed or assigned to OMNI or
any of its Affiliates by Employee or conceived, compiled, created, developed,
discovered or obtained by Employee from and during Employee’s employment
relationship with OMNI, whether solely by Employee or jointly with others, which
concerns the affairs of OMNI or its Affiliates and which OMNI could reasonably
be expected to desire be held in confidence, or the disclosure of which would
likely be embarrassing, detrimental or disadvantageous to OMNI or its Affiliates



--------------------------------------------------------------------------------

and without limiting the generality of the foregoing includes information
relating to inventions, and the trade secrets, technologies, algorithms,
methods, products, services, finances, business plans, marketing plans, legal
affairs, supplier lists, client lists, potential clients, business prospects,
business opportunities, personnel assignments, contracts and assets of OMNI or
any of its Affiliates and information made available to OMNI or any of its
Affiliates by other parties under a confidential relationship. Confidential
Information, however, shall not include information (a) which is, at the time in
question, in the public domain through no wrongful act of Employee, (b) which is
later disclosed to Employee by one not under obligations of confidentiality to
OMNI or any of its Affiliates or Employee, (c) which is required by court or
governmental order, law or regulation to be disclosed, or (d) which OMNI has
expressly given Employee the right to disclose pursuant to written agreement.

“Person” means any individual, corporation, trust, partnership, limited
partnership, foundation, association, limited liability company, limited
liability partnership, joint stock association or other legal entity.

“Restricted Period” means the period beginning on the effective date of the
termination of Employee’s employment with OMNI and its Affiliates for any reason
(including non-renewal) and ending two (2) years after the termination of
Employee’s employment.

 

2